Title: To James Madison from William Jarvis, 10 May 1803 (Abstract)
From: Jarvis, William
To: Madison, James


10 May 1803, Lisbon. Last wrote on 8 Apr. enclosing his letter to Almeida regarding Snow’s residence on Macao and the reply. Has since forwarded a letter from Pinckney and one from Simpson. Has forwarded three government dispatches to Pinckney via the post. Encloses a copy of his letter “of Yesterday’s date” to Almeida requesting “entire copies” of the documents of the Aurora and the Four Sisters. “A Paragraph in a late English Newspaper states the affair of the Mississipi to be settled by Mr. Livingston entirely to his satisfaction. I could have wished that information … had come in a less questionable shape; but should it prove not to be the fact, I have no doubt the wishes in this respect of every friend to his Country will shortly be realized to the utter discomfiture and confusion of the enemies of the Government.” Lisbon still fluctuates between hope and fear relative to the question of peace or war. At present the public mind favors the former in consequence of observations recently made by Addington in Parliament. “A Crude report has been whispered by the English of some difficulties existing between this Country & England & France relative to Macao.” It is rumored that Portugal ceded Macao to France in a secret negotiation, to which the British cabinet objected. If true, this would account for the refusal to allow Snow to reside there. As the rumor “cannot be traced to any tolerable unexceptional Source,” he doubts its authenticity. He mentioned it to “one or two who ought to have known of it had it been a fact,” but they have disclaimed all knowledge of the transaction in such a manner as to convince him of their sincerity. The rumor has been the “occasional topic of conversation for 6 Weeks & has recen⟨tly⟩ been revived.” General Lannes “last week” sent his servant to the prince regent with a letter. The servant went farther into the palace courtyard than etiquette allows, and when the attendants did not take the letter, he threw it to the pavement and rode off. After he left, the letter was picked up and carried to the prince. It was expected the government would insist on the servant’s being punished; instead “the thing has been entirely hushed up.” “The Intendant of the Custom-house has lately been changed, it is supposed at the desire of the General, but the Government have given him a much higher office and the title of Count. Since the ceremonial visit of the Ambassador & Don John de Almeida no personal communication has taken place between them; and it is understood that their reconciliation is not attended with much Cordiality. Was those bickerings to take place between the Ministers of powerful and great Nations I should view it as the forerunner of a Storm, that might be felt in the remotest Corners of Europe: but here the most that can be apprehended is the sacrifice of a Minister to satiate the Vengeance of the angry Deity.” Adds in a postscript that he encloses a copy of a letter from O’Brien received “by to days post.”
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 2). RC 3 pp. Docketed by Wagner as received 21 July. For enclosures, see nn. 1 and 3.



   
   Jarvis enclosed an undated copy of his letter to Almeida (3 pp.; docketed by Wagner), in which he acknowledged receipt of Almeida’s 27 Jan. 1803 letter with extracts of the proceedings against the Aurora and the Four Sisters. He stated that nothing short of the entire proceedings, with all the evidence and related documents, would suffice for the lawsuit pending in New York and asked Almeida to order the papers sent to a notary so complete copies could be taken. In support of his request, Jarvis sent Almeida a commission issued by the supreme court of New York.



   
   In the 11 Mar. 1803 parliamentary debate on the question of increasing the strength of the British navy by ten thousand men, Addington had stated that the additional preparations were recommended “solely with the view to the continuance of peace” (Parliamentary History of England, 36:1174, 1179).



   
   In his 19 Apr. 1803 letter to Jarvis (1 p.; docketed by Wagner), O’Brien reported that Commodore Morris and Eaton had arrived at Algiers on 20 Mar. in nine days from Tunis after having paid the dey $22,000. “Whether this was public or private debt I cannot say.” He conveyed a report from Davis, who was charged with U.S. affairs at Tunis, that fifteen corsairs were ready to sail, supposedly to attack Sweden’s merchant ships, since the warships of that country had withdrawn after the peace with Tripoli. “The Dey says he will have patience & await the stores from the United States,” O’Brien wrote. “I hope the Squall on the Mississipi will not retard the Stores.” He added that Tunis persisted in its demand for a frigate, nine Algerine corsairs sailed on 7 Apr., and “France has acquiesced & promised to send the usual presents.”



   
   A full transcription of this document has been added to the digital edition.

